Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed on January 12, 2022, where Applicant amended the claims and canceled claims 3&18. Claims 1,2,4-17,19,20 remain pending.

Response to Arguments
Applicant’s arguments, filed 1/12/22, have been fully considered and are: persuasive in regards to the amended Title; partially persuasive in regards to the 112b rejections; and persuasive in regards to the 103 rejection.  Therefore, the previous objection is withdrawn. However, upon further analysis and consideration the previous 35USC112b rejection is withdrawn but new 112b rejection is made based upon new indefinite issues which are present in the claims, and a new grounds of rejection is made based on 35USC103 in view of.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,2,4-17,19,20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As a representative example, claim 1 lines 8-9 recite “… receive the forward logic and training data transmitted by a video server”. However, the specification does not show that the video server transmits both the forward logic and the training data. Furthermore, it is unclear how the video server can send the forward logic while at the same time the video server has no relationship with the gateway. It is unclear if the other recitations of “forward logic” in the claim are referring to the same forward logic or to other types of forward logic. The specification does not show the role that the video server plays in transmitting and interacting with the forward logic.
Claims 7 and 14 are slight variations of claim 1 and are rejected based upon the same rationale.
Claims 2,4-6,8-13-17,19,20 inherit the deficiencies of their respective parent claims, and are thus rejected based upon the same rationale.

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,4-17,19,20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
For Claim 1:
Lines 2-3 recite “… a node control table… comprises a node data table…”. The claims appears to missing elements and is incomplete, as it is unclear what nodes are being referred to. The claim later recites a “core node” (line 8) and a “secondary node” (line 11), but it is unclear if the tables are referring to one of the nodes, both of the nodes, or a different node other than the core and secondary nodes. Furthermore, line 9 recites “select a node”, yet this node is also unclear if it is referring to one of the core/secondary nodes, both of the nodes, or a different node other than the core and secondary nodes. Clarification is required;
lines 4-5 recite “… generate forward logic of audio and video data…”. The claims appears to missing elements and is incomplete, as it is unclear what audio/video data is being referred to. It is unclear if the forward logic is a byproduct of the audio/video data where the logic is forwarded, or if the logic is intended to forward the audio/video data, or if the logic is itself the audio and video data. Furthermore, line 9 recites “training data transmitted by a video server” which is unclear if and how the training data and the video server are related to the audio/video data. Clarification is required;
line 6 recite “allocate network bandwidth for different network training locations…”. However it is unclear how this relates to the rest of the claim elements. It is unclear if the training locations are the core node, the secondary node, the trained terminal, or some unstated combination of these elements. 
Claims 7 and 14 are slight variations of claim 1 and are rejected based upon the same rationale.
Claims 2,4-6,8-13-17,19,20 inherit the deficiencies of their respective parent claims, and are thus rejected based upon the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4-17,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al (US Publication 20170150420) in view of Montpetit (US Patent 6366761) in further view of Fenton et al (US Publication 20030126263).
In reference to claim 1, Olsson teaches a training system server architecture comprising:
a control center, configured to push a node control table (see at least paragraph 186 which teaches the controller #305 sending instructions for packet processing and forwarding);
a management gateway, coupled to the control center, and configured to generate forward logic and allocate network bandwidth according to the node control table (see at least paragraph 113 lines 1-2 which teaches a control plane node #303 generating and sending forwarding rules 
a core node, coupled to the management gateway, and configured to receive the forward logic and forward training data according to the forward logic (see at least paragraph 113, which teaches the forward element #313 coupled to the control plane node #303, and receives the forward rules for sending the packet); and
secondary nodes, coupled to the core node, and configured to receive the forward logic and the training data, transmit the training data according to the forward logic to a trained terminal (see at least paragraph 182, which teaches node #308 receiving messages for configuration, and paragraph 114, which teaches node #308 processing the packets according to the forward rules to a receiving terminal #101).
Olsson fails to explicitly teach where the node control table comprises a node data table and a bandwidth allocation table, and allocate network bandwidth for different training locations according to the bandwidth allocation table. However, Montpetit teaches a communication system where nodes have a list of terminals along with a bandwidth allocation table, utilized to determine bandwidth allocation for different active terminals which are in different locations (see Montpetit, at least column 17, line 65 – column 18 line 10). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Olsson based on the teachings of Montpetit for the purpose of utilizing the list and table for determining bandwidth allocation for active terminals.
Olsson fails to explicitly teach generate forward logic of audio video data, and fails to teach receive the forward logic and training data transmitted by a video server. However, Fenton teaches a multimedia load balancing network and discloses a load balancer #102 receiving 
In reference to claim 2, this is taught by Olsson, see at least paragraph 186 which teaches the controller #305 sending instructions for packet processing and forwarding.
In reference to claim 4, this is taught by Olsson, see at least paragraph 109 which teaches multi controller nodes.
In reference to claim 5, this is taught by Fenton, see at least paragraph 3 teaches audio and video data.
In reference to claim 6, this is taught by Olsson, see at least paragraph 183 which teaches node #308 receiving and storing instructions to enable packet transmission.
In reference to claim 10, this is taught by Olsson, see at least paragraph 115 teaches address data.
Claims 7-9,11-17,19,20 are slight variations of the rejected claims 1,2,4-6,10 above, and are therefore rejected based on the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMY M OSMAN/Primary Examiner, Art Unit 2457    
February 27, 2022